      Case 2:19-cv-00442-TLN-DB Document 63 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY KARL BLACKWELL,                             No. 2:19-cv-00442 TLN DB P
12                       Plaintiff,
13           v.                                          ORDER
14    A. JENKINS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. This action proceeds on the claims in plaintiff’s first amended complaint (“FAC”)

19   against defendant Jenkins for violations of plaintiff’s rights under the First and Eighth

20   Amendments. (ECF No. 31.)

21          On April 14, 2021, plaintiff’s IFP status was revoked and plaintiff was ordered to pay the

22   filing fee or this action would be dismissed. (ECF No. 14.) Records show that plaintiff has paid

23   the full filing fee. As such, defendant will be ordered to file a responsive pleading.

24          Plaintiff previously filed a request a receipt for payment as to the outstanding portion of

25   his filing fee (ECF No. 58) and later submitted a request for status as to the payment of his filing

26   fee (ECF No. 62). Previously, payment had not been received by the court so no receipt was

27   issued. (Id.) However, the docket now reflects that payment was received and a receipt was

28   ////
                                                        1
      Case 2:19-cv-00442-TLN-DB Document 63 Filed 08/19/21 Page 2 of 2


 1   issued to the plaintiff on August 17, 2021. As such, plaintiff’s request for a receipt of payment
 2   (ECF No. 58) will be denied as moot.
 3             Accordingly, IT IS ORDERED that:
 4             1. Defendant shall file a responsive pleading within forty-five days from the filed date of
 5                  this order; and
 6             2. Plaintiff’s request for receipt of payment (ECF No. 58) is denied as moot.
 7   Dated: August 18, 2021
 8

 9

10

11

12

13
     DB:14
14   DB/DB Prisoner Inbox/Civil Rights/R/blac0442.answ

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
